The Chancellor:—Under the circumstances of this case the defendant was not obliged to delay the collection of his debt until he could apply the proceeds of the Jersey property. The assignment of the Jersey property, although absolute on its face, was only a mortgage, and of course no good title can be given until a foreclosure of the equity of redemption against Dreamer. It would be inequitable for this court to compel him to submit to that delay when he *188offers to give to the complainant all the benefit which can be derived from that collateral security, by assigning it to him, together with the judgment, on receiving the amount which he is entitled to collect immediately by a sale on his execution.
The injunction must be dissolved, unless the complainant, within ten days after service of a copy of the order to be entered in this case, pays to the defendant or his solicitor the amount of the defendant’s execution and interest on the terms of the offer contained in the answer.